DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species A1, Subspecies B1, and Subspecies C2 in the reply filed on 08/03/2020 is acknowledged.  The traversal is on the ground(s) that species A and subspecies C are not independent from each other.  Applicant argues that species A1, A2, and A3, of Species A (plasma generation system), overlap since the subject matter of Figs. 1, 3A and 4 overlap.  The examiner respectfully contends that Fig. 3 differs from the embodiment of Fig. 1 since each of the gas conditioning systems 316A and 316B are couple to the gas distribution elements 314A and 314B (instead of one gas conditioning system being couple to one gas distribution element).  Additionally, Fig. 4 differs from the embodiment of Figs. 1 and 3 since it includes a chamber 442.  However, upon further consideration of the specification, in specific, the method disclosed in paragraphs 0065-0076, it is found that the embodiments of Figs. 1, 3 and 4 can be used together, and therefore, the restriction with respect to Species A is withdrawn.  Applicant further argues that Species C2 and Species C3, of Species C (gas distribution base plate), overlap since the subject matter of Figs. 8 and 9 overlap.  This is not found persuasive because the embodiments of Figs. 8 and 9 are mutually exclusive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In specific, the limitation “gas distribution element” has been interpreted as disclosed in paragraphs 0025 and 0051-0053, and Figs. 1 and 6, of the specification.  The limitation “gas conditioning system” has been interpreted as disclosed in paragraphs 0025 and 0048-0049, and Figs. 1 and 5A-5B, of the specification.  The limitation “heating apparatus” has been interpreted as disclosed in paragraphs 0050 and 0067 of the specification.  The limitation “cooling apparatus” has been interpreted as disclosed in paragraphs 0050 and 0067 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Once a limitation is introduced in a claim sequence subsequent use of that limitation must use either --the-- or --said--, or be appropriately differentiated to represent a different limitation, note the terms “gas distribution holes” in claim 6-line 3, and “gas distribution holes” in claim 6, lines 3-4.  It should be noted that claim 6 already recites “first and second sets of gas distribution holes” in line 2.  Clarification and/or correction are/is required.
	The term “gas distribution elements” in claim 9, lines 2-3 is confusing, because it is not clear if applicant is referring to the same “gas distribution element” already recited 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 21-22 and 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McChesney et al., US 2013/0228283.
McChesney et al. shows the invention as claimed including a plasma generation system, comprising: a dielectric window 10; an inductive coil 32/34 disposed on the dielectric window; a gas distribution element 40/140 disposed on the dielectric window and configured to discharge a thermally conditioned gas on the dielectric window and regulate a temperature of the dielectric window; and a gas conditioning system 50,60,62,64/60,66,80,82 coupled to the gas distribution element and configured to 
	With respect to claim 2-3, it should be noted that the gas distribution element of the apparatus of McChesney et al. comprises a ring-shaped tubular structure disposed radially around the inductive coil and a base with gas distribution holes 44/144, and wherein the base is vertically spaced apart from a top surface of the dielectric window (see, for example, figs 1-2, 4B-7D, and their decriptions).
	Regarding claim 4, the apparatus of McChesney et al. further comprises a sensor 84 disposed within a gap between a base of the gas distribution element and a top surface of the dielectric window, wherein the sensor is configured to measure temperature of the thermally conditioned gas discharged from the gas distribution element (see, for example, fig. 6 and its description).
	Regarding claim 5, McChesney et al. discloses that the gas distribution element is configured to regulate the temperature across the dielectric window to be substantially uniform and maintain the temperature at a value ranging from about 80 °C to about 110 °C (see, for example, paragraph 0048).
	Concerning claim 7, McChesney et al. discloses that the gas distribution element is configured to discharge first and second volumes of the thermally conditioned gas on first and second regions of the dielectric window, respectively, and wherein the first and second volumes are different from each other and the first and second regions are spaced apart from each other (see, for example, paragraphs 0062-0063).

	With respect to claim 9, the gas conditioning system of the apparatus of McChesney et al. is configured to dynamically adjust a temperature of the thermally conditioned gas supplied to gas distribution elements during operation of the plasma generation system (see, for example, figs. 6, 7B-7C and their descriptions, especially paragraphs 0061 and 0067).
	Regarding claim 21, the apparatus of McChesney et al. comprises first and second coils 32,34 disposed on the dielectric window; first and second gas distribution elements 40 disposed on the dielectric window in an alternating configuration with the first and second coils, wherein the first and second gas distribution elements have arrangements of gas distribution holes that are different from each other; first and second gas conditioning systems coupled to the first and second gas distribution elements, respectively, wherein the first and second gas conditioning systems are configured to supply thermally conditioned gas to the first and second gas distribution elements, respectively; and a sensor 84 disposed between the first gas distribution element and a top surface of the dielectric window (see, for example, figs. 6-7D, and their descriptions).
	Concerning claim 22, the first gas distribution element 40/140 of the apparatus of McChesney et al. comprises a cover plate and a base plate (see, for example, 3-4B and 6, and their decriptions).

	With respect to claim 25, McChesney et al. further discloses wherein each of the first and second gas conditioning systems comprises a cooling apparatus to thermally condition a gas received by the first and second gas conditioning systems.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney et al., US 2013/0228283.
	McChesney et al. is applied as above and further discloses that the gas distribution element comprises a base with first and second sets of gas distribution holes, but does not expressly disclose that dimensions of the first set of gas distribution holes is smaller than dimensions of the second set of gas distribution holes, or that the gas distribution holes of the first and second gas distribution elements have dimensions different from each other.  However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the dimensions of the gas distribution holes during routine experimentation depending upon, for example, the desired gas distribution over the dielectric window in order to control the temperature of the dielectric window to a desired value, and such limitation would not lend patentability to the instant application absent the showing of unexpected results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney et al., US 2013/0228283 in view of Lubomirsky et al., US 6,326,597 or Kholodenko et al., US 6,015,465 or Welch et al., US 2004/0065645.
McChesney et al. is applied as above but does not expressly disclose that the gas conditioning system is configured to extract a portion of the thermally conditioned gas discharged from the gas distribution element and thermally recondition the portion of the thermally conditioned gas.  Lubomirsky et al. discloses a plasma generation .

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney et al., US 2013/0228283 in view of Kim et al., US 2016/0104604.
	McChesney et al. is applied as above but does not expressly disclose the claimed gas injector.  Kim et al. discloses a plasma generation system comprising a gas 
	With respect to claims 12-14, it should be noted that the first and second inductive coils 32/34 are disposed on the dielectric window in an alternating configuration with the first and second gas distribution elements 40; wherein the gas conditioning system comprises first and second gas conditioning systems, and wherein each of the first and second gas distribution elements is configured to receive the thermally conditioned gas from the first and second gas conditioning systems; wherein the first gas distribution element comprises two gas inlet ports radially spaced apart from each other by about 180 degrees, and wherein the first gas distribution element is coupled to the gas conditioning system at the two gas inlet ports (see, for example, figs. 6-7D and their descriptions).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McChesney et al., US 2013/0228283 in view of Kim et al., US 2016/0104604, as applied to claims 11-14 above, and further in view of Lubomirsky et al., US 6,326,597 or Kholodenko et al., US 6,015,465 or Welch et al., US 2004/0065645.
McChesney et al. and Kim et al. are applied as above but do not expressly disclose that the gas conditioning system is configured to extract a portion of the thermally conditioned gas discharged from the gas distribution element and thermally recondition the portion of the thermally conditioned gas.  Lubomirsky et al. discloses a plasma generation system 2 comprising a gas conditioning system configured to extract a portion of the thermally conditioned gas discharged from a gas distribution element and thermally recondition the portion of the thermally conditioned gas (see, for example, fig. 1 and its description).  Kholodenko et al. discloses a plasma generation system 20 comprising a gas conditioning system configured to extract a portion of the thermally conditioned gas discharged from a gas distribution element and thermally recondition the portion of the thermally conditioned gas (see, for example, fig. 1 and its description).  Welch et al. discloses a plasma generation system 100 comprising a gas conditioning system configured to extract a portion of the thermally conditioned gas discharged from a gas distribution element and thermally recondition the portion of the thermally conditioned gas (see, for example, fig. 1A and its description).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of McChesney et al. modified by Kim et al., as to comprise a gas conditioning system that extracts a portion of the thermally conditioned gas discharged from the gas distribution element and thermally .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu et al., US 2002/0153350 disclose plasma generation system comprising a gas conditioning system to regulate the temperature of a dielectric window.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



January 15, 2021